                                                                       EXHIBIT
Case 6:19-cv-02140-WWB-EJK Document 37-5 Filed 05/15/20 Page 1 of 3 PageID 417 E
Case 6:19-cv-02140-WWB-EJK Document 37-5 Filed 05/15/20 Page 2 of 3 PageID 418




       17.   I typically worked an average of thirty-seven (37) hours per week.


       18.   Fogo paid me an hourly rate of approximately $5.25 per hour pursuant to the "tip
             credit." Fogo still paid me the tipped hourly rate of $5.25 per hour for all the
             hours that when I prepared and cooked meats in the kitchen even though I did not
             perform any customer service job duties.
       19.   I earned tips in addition to my hourly wage paid by Fogo.
 TIP POOL
       20.   Fogo required its servers, bartenders, carvers and bussers to participate in a tip
             pool.
       21.   In addition, Fogo included an employee in the tip pool whose title was "Customer
             Service Representative ("CSR").
       22.   The CSR was not paid pursuant to the tip credit (less than minimum wage).
       23.   The CSR was paid an hourly wage between $12 and $14 per hour plus cash tips.
       24.   The CSR primarily had managerial job duties. For example, the CSR determined
             when the servers were released from work at the end of the shift.
       25.   The CSR could also change servers' sections.
       26.   The CSR used the manager's card to swipe into the computer to make managerial
             changes.
       27.   The CSR hardly served any tables absent extra ordinary necessity such as being
             understaffed or the restaurant was overly crowded.
       28.   Lastly, the CSR wore a uniform similar to a manager and not a server.
       29.   The CSRs would be part of the management meetings that would be held apart
             from full staff meetings. These meetings were held separately before the full staff
             meetings.
 SIMILARLY SITUATED
       30.   All servers, bartenders and carvers were paid by the hour.
       31.   All servers, bartenders and carvers were paid less than minimum wage plus tips.
       32.   All servers, bartenders and carvers performed similar job duties based on their job
             titles.
       33.   In the last two years that I worked for Fogo there were at least 50-100 employees
             who were affected by Pogo's pay policies just like me.



                                                2
Case 6:19-cv-02140-WWB-EJK Document 37-5 Filed 05/15/20 Page 3 of 3 PageID 419
